       Case: 5:18-cv-01870-SL Doc #: 19 Filed: 01/24/19 1 of 2. PageID #: 131




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 JANE DOE,                                       )   CASE NO.: 5:18-CV-01870
                                                 )
         Plaintiff,                              )   JUDGE: SARA LIOI
                                                 )
 vs.                                             )   SECOND JOINT STATUS
                                                 )   REPORT TO COURT
 DAVID ALLEN FOSTER, et al.,                     )
                                                 )
         Defendants.                             )

       Now come Defendants, City of Norton, City of Norton Police Department, Chief of Police

John Dalessandro, Officer Ryan Seeker, Officer John Karnuth, Officer Brett McShane, Officer

Christopher Besse, Officer Joshua Pond, Solicitor Justin Markey, Assistant Prosecutor Michelle

Banbury, and Assistant Prosecutor Jennifer Roberts (the “Norton Defendants”) and City of

Barberton, City of Barberton Law Department, Lisa O. Miller, and Diana Stevenson (the

“Barberton Defendants”), by and through their respective counsel, and submit the following Status

Report concerning the progress of the underlying criminal case.

       Defendants were recently notified that the Barberton Municipal Court entered an Order on

January 4, 2019 expunging Plaintiff’s underlying criminal convictions. Based this ruling, it

appears that the underlying basis for the stay has ended and the case can return to the active docket.
         Case: 5:18-cv-01870-SL Doc #: 19 Filed: 01/24/19 2 of 2. PageID #: 132




Respectfully submitted,


s/Christina M. Nicholas                               s/Tami Z. Hannon
TODD M. RASKIN (0003625)                              PATRICIA A. RUBRIGHT (0009435)
CHRISTINA M. NICHOLAS (0091248)                       TAMI Z. HANNON (0079812)
MAZANEC, RASKIN & RYDER CO., L.P.A.                   MAZANEC, RASKIN & RYDER CO., L.P.A.
100 Franklin’s Row                                    100 Franklin’s Row
34305 Solon Road                                      34305 Solon Road
Cleveland, OH 44139                                   Cleveland, OH 44139
(440) 248-7906                                        (440) 248-7906
(440) 248-8861 – Fax                                  (440) 248-8861 – Fax
Email: traskin@mrrlaw.com                             Email: prubright@mrrlaw.com
         cnicholas@mrrlaw.com                                  thannon@mrrlaw.com

Counsel For Defendants City Of Barberton,             Counsel for Defendants City of Norton, City
Ohio, City Of Barberton Law Department,               of Norton Police Department, Chief of Police
Lisa O. Miller, And Diana Stevenson                   John Dalessandro, Officer Ryan Seeker,
                                                      Officer John Karnuth, Officer Brett
                                                      McShane, Officer Christopher Besse, Officer
                                                      Joshua Pond, Solicitor Justin Markey,
                                                      Assistant Prosecutor Michelle Banbury and
                                                      Assistant Prosecutor Jennifer Roberts



                                       CERTIFICATE OF SERVICE

         I hereby certify that on January 24, 2019, a copy of the foregoing Status Report to Court

was filed electronically. Notice of this filing will be sent to all registered parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               s/Tami Z. Hannon
                                               PATRICIA A. RUBRIGHT (0009435)
                                               TAMI Z. HANNON (0079812)

                                               Counsel for Defendants City of Norton, City of
                                               Norton Police Department, Chief of Police John
                                               Dalessandro, Officer Ryan Seeker, Officer John
                                               Karnuth, Officer Brett McShane, Officer Christopher
                                               Besse, Officer Joshua Pond, Solicitor Justin Markey,
                                               Assistant Prosecutor Michelle L. Banbury, and
                                               Assistant Prosecutor Jennifer Roberts
NW E&S-180248/Status Report to Court


                                                  2
